Citation Nr: 0011103	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  96-38 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claims.


FINDINGS OF FACT

1.  A definitive diagnosis of systemic lupus erythematosus 
(SLE) has not been rendered, and none of the veteran's 
symptoms that are reportedly due to SLE are related to 
disease or injury incurred during service.

2.  The veteran's claim for service connection is not 
plausible.

3.  The veteran's service-connected disabilities consist of 
total abdominal hysterectomy with bilateral salpingo-
oophorectomy, evaluated as 50 percent disabling; degenerative 
changes in both knees, evaluated as 10 percent disabling; 
post-operative hemorrhoids, evaluated as zero percent 
disabling; eczema, evaluated as zero percent disabling; and 
residual scars from fibrocystic breast disease of the right 
breast, evaluated as zero percent disabling.

4.  The veteran does not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.  

5.  The veteran has a college education, with a bachelor's 
degree in psychology.  She has also received training in data 
processing and commercial art.  Her primary work experience 
has been in the medical field, such as a geriatric clinician 
and family therapy and counseling.  She has also worked as a 
probation officer and as a procurement analyst and buyer.  
She has not worked since approximately 1989.

6.  The evidence does not show that the veteran's service-
connected conditions are of such severity as to preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The claim for service connection for systemic lupus 
erythematosus is not well grounded, and there is no statutory 
duty to assist the veteran in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met, and 
there is no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, including those raised 
at a personal hearing in 1996; her service medical records; 
VA outpatient and hospitalization records; reports of VA 
physical examinations conducted in 1980, 1992, and 1997; 
private medical records from University of Tennessee, Humana 
Hospital, Rodney Carry, M.D., Louisiana State University 
Medical Center, Bexar County Hospital, and Santa Rosa Medical 
Center; information from VA's vocational rehabilitation 
services division; and adjudicative and medical records from 
the Social Security Administration.  The evidence pertinent 
to each issue is discussed below.

A.  Service connection for SLE

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for systemic 
lupus erythematosus may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1999).

The veteran contends that she has systemic lupus 
erythematosus (SLE).  She argues that several of her symptoms 
are manifestations of this disease, such as chronic fatigue, 
joint pain, and skin rashes.  She maintains that during her 
period of military service, she suffered from various aches 
and pains, flu-like symptoms, fatigue, and skin rashes that 
she feels were early manifestations of SLE.

The veteran is not entitled to direct or presumptive service 
connection for SLE because the medical evidence does not show 
that she has this condition.  As the veteran acknowledged 
during her 1996 personal hearing, a definitive diagnosis of 
SLE has not been rendered.  The Board has thoroughly reviewed 
the medical records for treatment the veteran has received 
since 1980.  Beginning in 1990, the VA records show that she 
reported a history of having SLE since 1976.  None of the 
medical records for treatment prior to 1990 show such a 
diagnosis, despite the veteran's extensive complaints.  
Laboratory testing conducted in June 1992 showed elevated 
levels of DS-DNA antibodies, which it was indicated are seen 
in a variety of connective tissue disorders, including SLE. 

The VA records show diagnoses of possible or questionable 
SLE.  They also show the conclusion of at least one 
physician, in 1990, that there is no evidence of SLE, despite 
the veteran's complaints.  In February 1992, Ramesh Gupta, 
M.D., indicated that he had followed the veteran since 
January 1992 for polyarthralgia and polyarthritis of 12 
years' duration, and her symptoms suggested the possibility 
of SLE or Sjogren's Syndrome.  In addition to the fact that a 
definitive diagnosis of SLE has never been rendered, the 
medical evidence also indicates that the veteran complains of 
numerous medical problems due to a hysterical hypochondriacal 
disorder.  In other words, the only diagnosis of a medical 
disorder that has been rendered accounting for the veteran's 
complaints has been of a psychiatric nature.

Even if the Board were to accept the inconclusive findings as 
indicative of SLE, this claim is still not well grounded.  
The veteran's service medical records do not show the 
presence of SLE.  She maintains that several symptoms she 
experienced during service were part of SLE.  Although the 
veteran does not possess the medical knowledge to render a 
probative opinion on a matter of medical causation or 
diagnosis, she is competent to report experiencing such 
symptoms during service.  However, there is no competent 
medical nexus evidence to associate the claimed SLE with a 
disease or injury during service.  

Even accepting that the veteran experienced various symptoms 
during service, incurrence in service is not factually shown.  
Her service medical records fail to show diagnosis of any 
connective tissue disorder, especially SLE.  The medical 
evidence does show various chronic complaints such as joint 
pain, fatigue, etc., since the veteran's separation from 
service.  It cannot be determined from the record which, if 
any, of these symptoms could be associated with SLE.  
Regardless, the medical evidence does not indicate any 
possibility of SLE until, at best, 1990, which was more than 
10 years after the veteran's separation from service.  

At no time has a medical professional expressly stated that 
the veteran has SLE that is in any manner related to her 
military service or that began during service.  Even if the 
Board were to accept the extensive post-service medical 
treatment for various complaints as representative of 
continuity of symptomatology, the fact remains that no 
medical professional has concluded that the veteran has SLE 
or that she has any connective tissue disorder that is 
related to any prior symptoms she has experienced.  Cf. 
Savage, 10 Vet. App. at 497.  

Therefore, the Board concludes that this claim is not well 
grounded.  The only evidence indicating that the veteran has 
SLE that is related to her military service consists of her 
current statements.  However, she cannot meet his initial 
burden under 38 U.S.C.A. § 5107(a) by simply presenting her 
own opinion.  She does not have the medical expertise to 
render a probative opinion as to medical diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist her in developing facts pertinent to the 
claim, including providing her additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform her of 
the necessity to submit that evidence to complete the 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete her application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
veteran has not alleged that any medical records exist that 
would conclusively show that she has the claimed SLE or that 
would contain medical opinions associating the claimed SLE 
with her period of military service.

The Board notes that the veteran's representative has 
requested that this claim be remanded so that the RO could 
request medical records from a private gynecologist and Park 
North Hospital where the veteran received treatment after 
service, as indicated in 1981 hospitalization records from 
Santa Rosa Medical Center.  A remand is not necessary in the 
circumstances of this case because there is no indication 
that any of these records possibly contain information that 
would well ground this claim.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that her claim for service 
connection for systemic lupus erythematosus is plausible, the 
claim must be denied as not well grounded.  Dean v. Brown, 8 
Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  There is no duty to assist further in the 
development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.

The Board also notes that the veteran initially filed a claim 
for service connection for SLE in 1995, and that is the only 
such claim before the Board at this time.  In subsequent 
statements and at her personal hearing in 1996, she also 
alleged entitlement to service connection for other disorders 
allegedly accounting for her symptoms, such as fibromyalgia, 
mononucleosis, chronic fatigue syndrome, and fibromyositis.  
These claims were denied in an April 1998 rating decision, 
and the veteran did not disagree with that decision.

B.  TDIU

The veteran has submitted statements in which she claimed 
that she could not work because of her service-connected 
disorders.  These statements constitute a well-grounded claim 
for a total rating for compensation purposes based on 
individual unemployability under 38 U.S.C.A. § 5107(a).  See 
Stanton v. Brown, 5 Vet. App. 563, 570 (1993) (where 
appellant stated that he could no longer seek or maintain 
employment in letters and testimony, he presented a well-
grounded claim for a total disability rating under section 
4.16(b)).  

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran was provided appropriate VA 
examinations, and the evidence does not indicate that there 
has been a material change in the severity of any of her 
service-connected disorders since she was last examined in 
1997.  There is no indication of private or VA treatment 
records that the RO failed to obtain.  Sufficient evidence is 
of record to evaluate this claim properly.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a) (1999).  However, if there is only one 
such disability, it shall be ratable at 60 percent or more, 
and, if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran has a college education; she has a bachelor's 
degree with a major in psychology.  She has also received 
training in the areas of data processing and commercial art.  
Her primary work experience has been in the medical field, 
such as a geriatric clinician in a nursing home and 
performing family therapy and counseling.  She has also 
worked as a probation officer and as a procurement analyst 
and buyer.  She has not worked since approximately 1989.  The 
veteran maintains that she is unable to work due to various 
medical conditions, including her gynecological disorder and 
pain from arthritis.  Her service-connected disabilities 
consist of total abdominal hysterectomy with bilateral 
salpingo-oophorectomy, evaluated as 50 percent disabling; 
degenerative changes in both knees, evaluated as 10 percent 
disabling; post-operative hemorrhoids, evaluated as zero 
percent disabling; eczema, evaluated as zero percent 
disabling; and residual scars from fibrocystic breast disease 
of the right breast, evaluated as zero percent disabling.  
Therefore, although there is one disability rated at 40 
percent or more, her combined disability rating of 60 percent 
is insufficient to meet the requirement of additional 
disability to bring the combined rating to 70 percent, and 
she does not meet the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (1999).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b) (1999).  The rating board did not refer 
this case for extra-schedular consideration.

Even if the veteran is unable to return to work, as she 
maintains, she is not unemployable due to her service-
connected disabilities.  There is no indication in the record 
that any of her service-connected disabilities has 
significantly affected her physical or mental capabilities.  
She does not regularly receive outpatient treatment for any 
of her service-connected disorders, as opposed to her many 
nonservice-connected disorders, which indicates that none of 
the service-connected conditions is so disabling to her that 
she requires extensive treatment.  She has not been 
hospitalized for any of the service-connected disorders in 
several years.

The veteran's service-connected conditions may affect her 
abilities to some degree, but there is no evidence that she 
is unable to perform light or medium duty work, or some other 
type of substantially gainful employment.  She was able to 
consistently maintain employment for approximately a decade 
after her separation from service.  The objective evidence as 
to the severity of her service-connected conditions does not 
show that any condition would prevent her from performing 
physical or mental tasks.   

There is no medical evidence showing that any of the 
veteran's service-connected conditions is of such severity as 
to preclude gainful employment.  In Van Hoose, the Court 
noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there is simply no evidence of unusual or exceptional 
circumstances to warrant referral for extra-schedular 
consideration of a total disability rating based on the 
veteran's service-connected disorders.  No medical 
professional has ever indicated that any of the veteran's 
service-connected disorders has rendered her unemployable.  

In fact, all of the evidence conclusively demonstrates that 
it is the veteran's nonservice-connected disorders that have 
interfered with her employability.  On her claim for TDIU, 
the veteran referenced difficulty leaving the house due to 
fatigue, depression, malaise, etc.  At her hearing, she 
testified that she left her last employment because she could 
not stand on her feet all day due to fatigue.  She also 
stated that she repeatedly suffered from "infections" if 
she was tired or stressed.  There is no indication in the 
record that any symptoms from the veteran's service-connected 
conditions have affected her physical abilities in any 
manner.  Therefore, the veteran's statements alone clearly 
show that it is her nonservice-connected conditions that have 
significantly affected her functioning.  

Moreover, the medical evidence also supports that conclusion.  
The Social Security Administration concluded that the veteran 
is disabled due to affective and personality disorders, 
primarily a hypochondriacal disorder.  The medical evidence 
developed by the Social Security Administration indicated 
that despite the veteran's various physical complaints, 
examinations were within normal limits.  A psychiatrist 
concluded that the veteran indulges in maladaptive counter-
productive behavior, with serious adjustment problems and 
difficulty adapting and coping.  Her deficits in 
concentration, energy, etc., were the results of her tendency 
to dwell on her physical symptoms.  VA's vocational 
rehabilitation services division concluded that it was not 
feasible to re-train the veteran primarily due to her 
psychiatric disorders.  Her VA therapist concluded in 1994 
that the veteran could no longer work in the field of 
psychology due to her depression and personality factors.  
When asked by VA's vocational rehabilitation what 
disabilities limited her employability, the veteran responded 
fatigue, back pain, calf and ankle pain, and hand pain.  She 
also stated that she could only drive for five minutes and 
that she needed to sleep every 4-6 hours.  The conclusion was 
that her service-connected disorders resulted in minimum 
involvement, although her knee problems would limit prolonged 
standing, walking, and climbing.

Even if the veteran is unable to engage in prolonged physical 
activity as a result of her service-connected knee condition, 
there is no evidence showing that she is unable to be 
gainfully employed in sedentary positions.  Any limitations 
on such employability result from her nonservice-connected 
disorders.  In this case, the preponderance of the evidence 
is against finding that the veteran's service-connected 
disabilities alone make her unemployable.

The Board notes that the veteran's representative requested 
that this claim be remanded so that the RO could determine 
the appropriate disability rating for the veteran's service-
connected knee disorders based on findings shown upon VA 
examination in 1997.  However, this was done by the RO in an 
April 1998 rating decision, and the veteran did not disagree 
with that determination.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned 60 percent disability evaluation, the preponderance 
of the evidence is against the veteran's claim that she is 
precluded from securing substantially gainful employment 
solely by reason of her service-connected disorders or that 
she is incapable of performing the mental and physical acts 
required by employment due solely to her service-connected 
disorders, even when her disability is assessed in the 
context of subjective factors such as her occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted. 


ORDER

Entitlement to service connection for systemic lupus 
erythematosus is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

